COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Donald Ray Lewis v. The State of Texas

Appellate case number:   01-16-00261-CR

Trial court case number: 1485045

Trial court:             185th District Court of Harris County

       Appellant’s court-appointed counsel filed a brief concluding that the above-
referenced appeal is frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967). Counsel has not, however, filed a letter in accordance with Kelly v.
State, 436 S.W.3d 313 (Tex. Crim. App. 2014), “to (1) notify his client of the motion to
withdraw and the accompanying Anders brief, providing him with a copy of each, (2)
inform him of his right to file a pro se response and of his right to review the record
preparatory to filing that response,” and (3) to “notify his client that, should he wish to
exercise his right to review the appellate record in preparing to file a response to the
Anders brief, he should immediately file a motion for pro se access to the appellate
record with the applicable court of appeals,” which letter includes “a form motion . . .,
lacking only the appellant’s signature and the date, . . . inform[ing] the appellant that, in
order to effectuate his right to review the appellate record pro se, should he choose to
invoke it, he must sign and date the motion and send it on to the court of appeals within
ten days of the date of the letter from appellate counsel.” 436 S.W.3d at 319–20.
        Accordingly, we order appellant’s appointed counsel, Kevin P. Keating, to send a
letter and a form motion, such as the motion attached to this order, to the appellant in
accordance with Kelly. Id. We further order appellant’s appointed counsel to notify us,
in writing, “that he has (1) informed the appellant of the motion to withdraw and
attendant Anders brief, (2) provided the appellant with the requisite copies while
notifying him of his various pro se rights, and (3) supplied him with a form motion for
pro se access to the appellate record.” Id. at 320. Counsel shall send the required letter
to his client and shall file the required notice with the Clerk of this Court within 14 days
of the date of this order.
       It is so ORDERED.
Judge’s signature: /s/ Harvey Brown
                    Acting individually


Date: December 1, 2016
Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002


                                       Case Number
                                     01-16-00261-CR


Donald Ray Lewis                           §                   COURT OF APPEALS
                                           §                      1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS


                     Pro se Motion for Access to Appellate Record


To the Honorable Justices of Said Court:


       Appellant’s appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk’s record and the court reporter’s record for use in preparing his
pro se response to counsel’s brief.
      Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel’s Anders brief.




                                           Respectfully submitted,



                                           Pro se Appellant
                                           _____________ Unit, TDCJ # __________
                                           ____________, Texas _______
                                Certificate of Service


       This is to certify that on                       (Date), a true and correct copy
of the above and foregoing document was served by mail on:


Harris County District Attorney’s Office, 1201 Franklin, Suite 600, Houston, TX 77002


                                              ______________________
                                              Pro se Appellant